Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RCE not entered
Applicant’s request for continued examination filed 12 July 2021 was not entered. Please note that an RCE cannot be entered for applications in which no oath or declaration has been filed. The lack of a properly executed inventor’s oath or declaration was indicated in the Notice of Acceptance of Application mailed 30 May 2019. Applicant’s submission filed 12 July 2021 is being treated as an after final amendment instead.

Continuation of item 3:
Applicant’s proposed amendments change the scope of the claims and require further consideration.

Continuation of item 12:
Applicant’s proposed amendments would resolve the outstanding objections to claims 3 and 13.
Applicant’s arguments with respect to rejections under 35 USC 102 have been fully considered, but are not persuasive. The claims remain rejected over prior art.
As regards whether converting a 0 to a 1 or vice versa can be reasonably regarded as codeword translation, applicant is invited to consider paragraphs 36-37 of the pre-grant publication of the instant application which are directed to translating codewords by converting 0 to 1 or vice versa. This is related to the case of translating Bluetooth codewords. The Bluetooth codebook has two codewords, each a 
In addition, because the proposed amendment, by excluding single bit codewords, excludes the case of Bluetooth, Claim 5 which is directed to the case of Bluetooth would be indefinite if this amendment were entered.
As regards other protocols with codewords having multiple bits, applicant should note that Reynolds also teaches the application of the codeword translation methods to other protocols having multiple bit codewords. Moreover, since multiple bit codewords comprise 0’s and 1’s, the teachings of Reynolds relating to changing (or not) received 1’s and 0’s to 0’s and 1’s as needed to convert a received message to a transmitted message are still applicable to codeword translation for protocols other than Bluetooth.

/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/23/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466